Citation Nr: 1745098	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for the period prior to February 8, 2016, and in excess of 20 percent thereafter, for peripheral neuropathy of the left lower extremity.

2. Entitlement to an initial disability rating in excess of 10 percent for the period prior to February 8, 2016, and in excess of 40 percent thereafter, for peripheral neuropathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1972, from January 1973 to January 1977, and from September 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing. A transcript of the hearing is of record.

This matter was previously remanded by the Board in December 2015. Upon review of the Veteran's claim file, the Board finds that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The December 2015 Board remand also included the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. However, since the December 2015 remand, the AOJ has granted service connection. Since the claim has been granted in full, the issue is no longer before the Board for adjudication, as reflected on the cover page above.

Additional VA treatment records were added to the record following the issuance of August 2016 supplement statement of the case.  Although the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision does not apply because this additional evidence was obtained by the AOJ and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  The additional VA treatment records are either duplicative of evidence of other evidence already of record or is not pertinent to the claims on appeal.  The Board therefore finds that remand of the claim for consideration of the new evidence by the AOJ is not required and the Board will consider the claim on the merits. See 38 C.F.R. § 20.1304 (2016).

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.



FINDINGS OF FACT

1. For the period prior to February 8, 2016, the Veteran's peripheral neuropathy of the left lower extremity was manifested by symptoms more closely approximating moderate incomplete paralysis of the sciatic nerve, but is not shown to have been manifested by symptoms more closely approximating moderately-severe incomplete paralysis, or greater.

2. For the period from February 8, 2016, forward, the Veteran's peripheral neuropathy of the left lower extremity was manifested by symptoms more closely approximating moderate incomplete paralysis of the sciatic nerve, but is not shown to have been manifested by symptoms more closely approximating moderately-severe incomplete paralysis, or greater.

3. For the period prior to February 8, 2016, the Veteran's peripheral neuropathy of the right lower extremity was manifested by symptoms more closely approximating moderate incomplete paralysis of the sciatic nerve, but is not shown to have been manifested by symptoms more closely approximating moderately-severe incomplete paralysis, or greater.

4. For the period from February 8, 2016, forward, the Veteran's peripheral neuropathy of the right lower extremity was manifested by symptoms more closely approximating moderately-severe incomplete paralysis of the sciatic nerve, but is not shown to have been manifested by symptoms more closely approximating severe incomplete paralysis, or greater.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, for the initial rating period prior to February 8, 2016, the criteria for an increased rating of 20 percent disabling, but no higher, for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2017). 

2. For the period from February 8, 2016, forward, the criteria for a rating in excess of 20 percent disabling for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2017).

3. Resolving all reasonable doubt in favor of the Veteran, for the initial rating period prior to February 8, 2016, the criteria for an increased rating of 20 percent disabling, but no higher, for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2017).

4. For the period from February 8, 2016, forward, the criteria for a rating in excess of 40 percent disabling for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a February 2011 letter. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016). However, as this appeal arises from the Veteran's disagreement with the rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of increased rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103 (a) notice is no longer required); 38 C.F.R. § 3.159 (b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was provided a hearing before the undersigned VLJ in October 2015. As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in June 2013 to obtain outstanding VA medical records, outstanding private medical records, and afford the Veteran an examination for his claimed hearing loss disability. Since the June 2013 Board remand, records were obtained from Portland and Spokane VA medical centers and from the Social Security Administration. Additionally, the Veteran was provided a VA examination in August 2015. Accordingly, there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998). 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 38 C.F.R. § 4.21. However, coordination of the disability rating with impairment of function will be expected in all instances. Id. Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor. 38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

The Veteran contends that his service-connected peripheral neuropathy of the bilateral lower extremities is more severe than evaluated, and productive of a greater degree of impairment than is reflected by the disability ratings currently assigned. Specifically, the Veteran asserts that his peripheral neuropathy of the bilateral lower extremities results in symptoms of numbness and tingling in his lower extremities. At the October 2015 videoconfernce hearing, the Veteran testified that he does not have feeling in his feet anymore and that this causes him problems standing upright.

The disability rating for the Veteran's left lower extremity neuropathy has been staged as follows: 10 percent disabling under Diagnostic Code 8520 prior to February 8, 2016; and 20 percent disabling under Diagnostic Code 8520 from February 8, 2016, forward. The disability rating for Veteran's right lower extremity neuropathy has been staged as follows: 10 percent disabling under Diagnostic Code 8520 prior to February 8, 2016; and 40 percent disabling under Diagnostic Code 8520 from February 8, 2016, forward. 

Diagnostic Codes 8520-8730 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the lower extremities. 38 C.F.R. § 4.124a. Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the sciatic nerve. Under Diagnostic Code 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost. Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given." Id. A 60 percent disability rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A 40 percent disability rating is assigned for moderately-severe incomplete paralysis. A 20 percent disability rating is assigned for moderate incomplete paralysis. A 10 percent disability rating is assigned for mild incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8620. 

Neuritis and neuralgia are to be rated as incomplete paralysis. Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately-severe incomplete paralysis. Id. Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate incomplete paralysis. 38 C.F.R. § 4.124. The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate" incomplete paralysis. 38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

The Board will discuss the increased rating claims for the period prior to February 8, 2016, and for the period from February 8, 2016, forward, separately below.

A. Period prior to February 8, 2016

After a review of all the evidence of record, both lay and medical, the Board finds that for the period prior to February 8, 2016, an increased initial disability rating of 20 percent, but no higher, is warranted for the Veteran's peripheral neuropathy of the left and right lower extremities. 

The Veteran was afforded a VA examination in February 2011. The examiner provided a diagnosis of peripheral neuropathy for the lower extremities. The examiner further reported normal sensory and vibration of the bilateral lower extremities, but found decreased light touch and decreased reflexes measuring 1+. No dysesthesias was reported, and no muscle atrophy was found.

A June 2010 VA treatment record reports decreased sensation in the bilateral feet. No additional medical evidence is of record.

The Board finds that the Veteran's peripheral neuropathy of the left and right lower extremities for the initial period prior to February 8, 2016, more closely approximates moderate incomplete paralysis, and warrants an increased rating of 20 percent, but no higher. The medical evidence of record indicates decreased sensory to light touch and decreased reflexes, both of which are sensory in nature. Medical records are otherwise silent for symptomatology. Additionally, the Board has considered the Veteran's lay statements, asserting numbness and tingling, with loss of feeling on the bottom of both feet, which are also sensory in nature. See October 2015 videoconference hearing transcript. 

Given the evidence of record, the Board finds that symptoms present in the Veteran's lower extremities during this period were primarily sensory in nature. VA regulations provide that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. See 38 C.F.R. §4.124a. Thus, the Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory, the Veteran's service-connected peripheral neuropathy of the right and left lower extremities for the period prior to February 8, 2016, more nearly approximates moderate incomplete paralysis, but does not more nearly approximate a rating based on moderately severe incomplete paralysis of the sciatic nerve.

The Board finds that the criteria for the 40 percent disability rating or higher under Diagnostic Code 8520 are not met, as the evidence does not indicate that the Veteran experienced at least moderately severe incomplete paralysis of the sciatic nerves in either of his lower extremities prior to February 8, 2016. The February 2011 VA examiner found full muscle strength, normal vibration sense, no dysesthesias, and no muscle atrophy. No parethesias and no pain was reported. Moreover, the Veteran has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 20 percent for his service-connected peripheral neuropathy. 

Although the Veteran asserts that his peripheral neuropathy during this initial period warrants a higher evaluation, and the Veteran is competent to report observable symptoms, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim. See 38 C.F.R. §§ 4.2, 4.6; Layno, 6 Vet. App. 465. Additionally, while the Veteran is competent to describe his symptomatology as he experiences it, he is not competent to identify a specific level of disability of this disorder. Such competent evidence concerning the nature and extent of his lower extremity neuropathy has been provided by the medical personnel who have examined him during the current appeal period. Therefore, considering the evidence noted above, the Board finds that the Veteran's symptomatology most closely approximates moderate incomplete paralysis.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the lay and medical evidence supports a finding for a disability rating of 20 percent, but no higher, for left and right lower extremity peripheral neuropathy for initial rating period prior to February 8, 2016. 


B. Period from February 8, 2016, forward

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that a 20 percent disability rating, but no higher, is warranted for the Veteran's peripheral neuropathy of the left lower extremity for the period from February 8, 2016, forward. As for the Veteran's peripheral neuropathy of the right lower extremity, the Board finds that a 40 percent disability rating, but no higher, for period from February 8, 2016, forward.

The Veteran was afforded a VA examination in February 2016. The examiner reported bilateral lower extremities without constant pain, but with moderate intermittent pain, moderate parethesias and/or dysesthesias, and moderate numbness. The Veteran's strength of the bilateral lower extremities was reported to be normal, but the reflexes of the bilateral knees and ankles were reported to be absent. The Veteran's bilateral knee/ thigh and ankle/ lower leg were found to have decreased light touch/ monofilament testing results, and the Veteran's bilateral foot/ toes had decreased light touch/ monofilament testing results. Position sense and vibration sense for the right lower extremity were reported to be absent; position sense and vibration sense for the left lower extremity were reported to be decreased. No muscle atrophy was reported, but trophic changes of the bilateral lower extremities, namely pretibial hair, were noted. The examiner concluded that the Veteran's bilateral peripheral neuropathy of the sciatic nerve more nearly approximates moderate incomplete paralysis. 

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's left lower extremity neuropathy has been manifested by moderate incomplete paralysis of the sciatic nerve for the period from February 8, 2016, forward. The Board considers the February 2016 VA examination and affords such appropriate probative weight. The examiner found moderate incomplete paralysis of the sciatic nerve, decreased light touch/ monofilament testing results, and decreased position sense and vibration sense for the left lower extremity. However, the Veteran's strength of the left lower extremity was reported to be normal and the Veteran was reported to have no pain constant pain. The February 2016 VA examiner reported that the Veteran's peripheral neuropathy functionally limits the Veteran in prolonged standing or walking due to his symptoms, and concluded that the Veteran's left leg symptomatology is consistent with moderate incomplete paralysis. Therefore the Board finds the Veteran's medical and lay evidence of record indicate symptomatology consistent with moderate incomplete paralysis of the sciatic nerve for the Veteran's left lower extremity, and warrants a rating of 20 percent for the period from February 8, 2016, forward. 

The Board finds that the criteria for the 40 percent disability rating or higher under Diagnostic Code 8520 are not met for the Veteran's left lower extremity during the period from February 8, 2016, forward. The severity of the Veteran's numbness and paresthesias has been described as moderate, and the severity of the Veteran's paralysis of the sciatic nerve has been described as moderately incomplete. The Veteran demonstrated decreased strength, decreased position sense and vibration sense, and demonstrated no evidence of muscular atrophy. Although the Veteran's standing and walking for prolonged periods are limited, the Veteran remains without constant pain and is not otherwise affected in functional ability. Therefore, the Board finds that the Veteran's symptomatology does not indicate moderately-serve incomplete paralysis, and more nearly approximates that of moderate incomplete paralysis. A 20 percent disability rating under Diagnostic Code 8520 is appropriate for the Veteran's peripheral neuropathy of the left lower extremity for the period from February 8, 2016, forward, and a higher rating is not warranted. 

Although the Veteran asserts that his left lower extremity's peripheral neuropathy warrants a higher evaluation, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim. See 38 C.F.R. §§ 4.2, 4.6. While the Veteran is competent to describe his symptomatology as he experiences it, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of his lower extremity neuropathy has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with their examinations. The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated. Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As for the right lower extremity, based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's peripheral neuropathy has been manifested by moderately-serve incomplete paralysis of the sciatic nerve for the period from February 8, 2016, forward. Again, the Board considers the February 2016 VA examination and affords such appropriate probative weight. The examiner found moderate incomplete paralysis of the sciatic nerve, decreased light touch/ monofilament testing results, and decreased position sense and vibration. The examiner reported normal strength, no constant pain, and no atrophy. The Board notes that the February 2016 VA examiner reported that the Veteran's peripheral neuropathy functionally limits the Veteran in prolonged standing or walking due to his symptoms, and concluded that the Veteran's right leg symptomatology is consistent with moderate incomplete paralysis of the sciatic nerve. However, the Board notes that the Veteran's the VA examiner found position sense and vibration sense for the right lower extremity to be absent. Therefore the Board finds the Veteran's medical and lay evidence of record indicate symptomatology consistent with moderately severe incomplete paralysis of the sciatic nerve for the Veteran's right lower extremity, and warrants a rating of 40 percent for the period from February 8, 2016, forward. 

The Board finds that the criteria for the 60 percent disability rating or higher under Diagnostic Code 8520 are not met for the Veteran's peripheral neuropathy of the right lower extremity during the period from February 8, 2016, forward. A 60 percent disability rating is assigned for severe incomplete paralysis, with marked muscular atrophy. Additionally, a higher evaluation of 60 percent is not warranted for neuritis of the sciatic nerve unless the evidence shows nerve damage is severe with marked muscular atrophy. In this case, the medical evidence of record does not indicate marked muscular atrophy. Additionally, the severity of the Veteran's numbness and paresthesias has been described as moderate, and the severity of the Veteran's paralysis of the sciatic nerve has been described as moderately incomplete. The Veteran demonstrated decreased strength, and the Board has considered the Veteran's right lower extremity's absent position sense and vibration sense. Although the Veteran's standing and walking for prolonged periods are limited, the Veteran remains without constant pain and is not otherwise affected in functional ability. Therefore, the Board finds that the Veteran's symptomatology more nearly approximates moderately-serve incomplete paralysis, and does not indicate severe incomplete paralysis. Thus, a 40 percent disability rating under Diagnostic Code 8520 is appropriate for the Veteran's peripheral neuropathy of the left lower extremity for the period from February 8, 2016, forward, and a higher rating of 60 percent is not warranted. 

Again, the Board notes that although the Veteran asserts that his right lower extremity's peripheral neuropathy warrants a higher evaluation, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim. See 38 C.F.R. §§ 4.2, 4.6. While the Veteran is competent to describe his symptomatology as he experiences it, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of his lower extremity neuropathy has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with their examinations. The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated. Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

For these reasons, for the period from February 8, 2016, forward, the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's peripheral neuropathy of the left lower extremity, and in excess of 40 percent for the Veteran's peripheral neuropathy of the right lower extremity. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. 


ORDER

Entitlement to an increased initial disability rating 20 percent for the period prior to February 8, 2016, for peripheral neuropathy of the right lower extremity is granted.

Entitlement to an evaluation in excess of 40 percent for the period from February 8, 2016, forward, for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an increased initial disability rating 20 percent for the period prior to February 8, 2016, for peripheral neuropathy of the left lower extremity is granted.

Entitlement to an evaluation in excess of 20 percent for the period from February 8, 2016, forward, for peripheral neuropathy of the left lower extremity is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


